Citation Nr: 0822019	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-32 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims file reflects that on his October 2006 
VA Form 9, the veteran requested a travel board hearing 
before the undersigned veterans law judge.  There is no 
indication in the claims file that the veteran has withdrawn 
his request.  The RO certified the case back to the Board in 
August 2007 without providing the veteran the hearing that he 
desired.  As the veteran has not been afforded the requested 
hearing, and there is no indication that he has withdrawn his 
request or otherwise waived his right to a Board hearing; 
hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 
(2007). 

In order to ensure that the veteran's due process rights, 
this case is REMANDED to the RO for the following:

The RO should schedule the appellant for 
a Travel Board hearing at the RO in 
accordance with the applicable 
provisions.  The veteran and his 
representative should be notified of the 
time and place to report.  If he 
subsequently desires to withdraw the 
hearing request, such action should be 
taken in writing at the RO.  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




